DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Omer et al (US 9,288,513) in view of Wand et al (US 2015/0362917).
Omer discloses:
Claim 1:
obtaining multi-channel images shot by a plurality of shooting devices of an unmanned aerial vehicle (UAV), shooting directions of the plurality of shooting devices being different (see Fig. 1 items  102, 104, 106, col. 4 lines 1-21, col. 7 lines 42-65, col. 1 lines 17-32); and 
broadcasting the multi-channel images obtained in real time to a plurality of ground-end devices synchronously (see Fig. 1 items 102, 104, 106, 110, col. 4 lines 42-55, col. 7 lines 42-65; where the reference to Omer broadcasting multi-channel images to ground-end station/device synchronously);


Claim 2: further comprising: encoding the multi-channel images before broadcasting the multi-channel images to the plurality of ground-end devices (see Omer col. 4 lines 24-36, Wang par. 66, 22, 43); wherein broadcasting the multi-channel images includes broadcasting the encoded multi- channel images to the plurality of ground-end devices synchronously (see Omer col. 4 lines 42-60, Wang par. 66, 22, 43).
Claim 3: the plurality of shooting devices are coupled to a plurality of encoding devices, respectively (see Omer col. 4 lines 22-55, Wang par. 43-44); and encoding the multi-channel images includes encoding images shot by one of the shooting devices using a corresponding one of the encoding devices (see Omer col. 4 lines 22-55, Wang par. 43-44, 48).  
Claim 4:  wherein:-36-Client Ref No. 2017F0883US Attorney Docket No. 00203.3375.OOUSthe plurality of shooting devices are coupled to a single encoding device (see Omer col. 4 lines 24-36); and encoding the multi-channel images includes 
Claim 5: wherein: encoding the multi-channel images includes dividing the images corresponding to each channel into a plurality of I slices (see Omer Figs. 5B-5D, col. 6 lines 31-67); and broadcasting the multi-channel images includes broadcasting the I slices corresponding to the multi-channel images to the plurality of ground-end devices synchronously (see Omer col. 6 lines 31-67, col. 4 lines 42-60).  
Claim 6: wherein broadcasting the I slices includes broadcasting the I slices according to a preset period (see Omer col. 4 lines 42-60).  
Claim 7: wherein: encoding the multi-channel images includes obtaining I frames of the images corresponding each channel (see Omer col. 4 lines 24-36, col. 6 lines 31-67); and broadcasting the multi-channel images includes broadcasting the I frames corresponding to the multi-channel images to the plurality of the ground-end devices synchronously (see Omer col. 4 lines 42-60, Wang par. 43-44).  
Claim 8: further comprising, after broadcasting the encoded multi- channel images: receiving abnormal image information transmitted by one of the ground-end devices (see Wang par. 56, 52);-37-Client Ref No. 2017F0883US Attorney Docket No. 00203.3375.OOUSobtaining multi-channel images corresponding to the image abnormal information (see Wang par. 56, 52); and broadcasting the multi-channel images corresponding to the image abnormal information to the plurality of ground-end devices (see Wang par. 43-44).  
Claim 9: wherein the image abnormal information includes device information of the shooting device and a shooting time corresponding to an abnormal image (see Wang par. 55-56).  

Claim 11: wherein the condition includes receiving a multi-channel image request sent by one of the ground-end devices (see Wang par. 53, 56; Omer col. 4 lines 42-60, col. 7 lines 42-65).  
Claim 12: wherein the multi-channel image request includes device information of the shooting devices corresponding to requested multi-channel images (see Wang par. 55-56, 53).  
Claim 13: wherein: obtaining the multi-channel images shot by the plurality of shooting devices includes obtain the images shot by the shooting devices corresponding to the requested multi-channel images according to the device information (see Omer col. 4 lines 1-21, 42-60, col. 7 lines 42-65, Wang par. 43-43, 48); and-38-Client Ref No. 2017F0883USAttorney Docket No. 00203.3375.OOUS broadcasting the multi-channel images includes broadcasting the multi-channel images obtained in real time by the shooting devices corresponding to the requested multi-channel images to the plurality of ground-end devices synchronously (see Wang par. 43-43, Omer col. 4 lines 42-60, col. 7 lines 42-65).  
Claim 14: wherein broadcasting the multi-channel images to the ground-end devices includes broadcasting the multi-channel images to the ground-end devices synchronously via a wireless communication (see Wang par. 19, Omer col. 3 lines 29-43, col. 4 lines 42-55).  
Claim 15: further comprising, before broadcasting the multi-channel images: receiving terminal information corresponding to the plurality of the ground-end devices inputted by 
Claim 16: wherein the plurality of ground-end device include at least one of a remote controller, a mobile device, or a head-mount device (see Wang par. 19, 68, Omer col. 3 lines 29-43).


Response to Arguments
The Applicant's arguments have been fully considered, but they are moot in view of the new ground of rejection.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean W. Desir whose telephone number is (571)272-7344.  The examiner can normally be reached on 5/4/9 - First Friday Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272 7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JWD/
2/13/2021
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422